Per Curiam.
This suit was instituted to set aside certain conveyances of real estate. The history of the transaction is succinctly set forth in the statement preceding the opinion of the court of appeals in Phillips v. Rhodes et al., 2 Colo. App. 70.
The opinion of that court answers every proposition of law or fact necessarily involved in the action. A.t best, the cause of plaintiff in error rests upon disputed questions of fact, which were determined against him at the trial upon conflicting evidence. It would be contrary to the well established practice for this court to disturb the findings of the trial court under these circumstances. For this reason, in addition to those assigned by the court of appeals, the judgment of that court is affirmed.

Affirmed.